 

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

 

for the
Eastern District of Wisconsin
In the Matter of the Search of:
Information between August 1, 2014 and Present Date, / 5 1
associated with the Facebook user [ID “Mac Hefner -MT ~
Underwood” - ID # 100010906875202” that is stored at Case No. J 69
premises owned, maintained, controlled, or operated by )
Facebook, a company headquartered in Menlo Park, )

California.
APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B

The basis for the search under Fed. R. Crim P. 41(c) is:
& evidence of a crime;
C1) contraband, fruits of crime, or other items illegally possessed;
C) property designed for use, intended for use, or used in committing a crime;
C1) a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: Title 18, United States Code, Sections 922(g)1) and 1956; and Title 21, United States
Code, Sections 841(a)(1) and 846.

The application is based on these facts: See attached affidavit.

 

 

C1 Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the ee
ail
Applicant's signature

ATF Special Agent Frank Rutter
Printed Name and Title

Sworn to before me and signed in my presence:

Date: l full

    
  

Judge 's signature

City and State: Milv@akee, Wig@amsi)1369-WED Filed 02/Hng.Oviltiam &.

Printed Name and Title
AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Special Agent Frank Rutter, being first duly sworn, hereby depose and state as
follows:

INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search warrant for
information associated with a certain Facebook user ID that is stored at premises
owned, maintained, controlled, or operated by Facebook Inc. (“Facebook”), a social
networking company headquartered in Menlo Park, California 94025. The information
to be searched is described in the following paragraphs and in Attachment A. This
affidavit is made in support of an application for a search warrant under 18 U.S.C. §§
2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require Facebook to disclose to the
government records and other information in its possession, pertaining to the
subscriber or customer associated with the user ID.

2. I am employed with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF) and have been since 2015. As an ATF Agent, I have conducted
numerous investigations involving violations of federal and state laws including
violations of 18 U.S.C. § 922(a)(6), commonly referred to as “lying and buying” as well
as investigations related to the unlawful use/ possession of firearms and firearms
trafficking; investigations involving violations of 21 U.S.C. § 841(a)(1) and 846
(conspiracy to possess with the intent to distribute and distributing a controlled

substance); and investigations involving violations of 18 U.S.C, § 1956 (money

Case 2:19-mj-01369-WED Filed 02/20/20 Page 2 of 28 Document 1
laundering). I have had a variety of formal, informal, and on the job training in the
investigation of illegal firearms possessiorgand firearms trafficking; I have participated
in the execution of search warrants in which firearms, ammunition and controlled
substances were seized; and I am famili with the street name(s) of firearms, controlled
substances and respective related topics, and have knowledge of the use of money
laundering to conceal ili-gotten money. |

3. During the course of my career, I have conducted criminal investigations
involving the use of social media. Additionally, I have received training and instruction
regarding the use of social media sites by criminal elements. I have conducted previous
criminal investigations in which internet research that I conducted yielded the use of

|

social media by suspects. Specifically, I know from my training and experience that
alleged suspects of criminal activity, who have accounts on social media websites, will
often communicate their criminal intentio or past activity via “instant message” or
“in-box message” on a given social media ebsite. The “instant message” / “in-box

message” is a private communication from one user to another. Furthermore, I know

through experience that many social media users often use social media websites as

   
  
 

theix primary means to communicate with others. Additionally, I know from training
and experience that suspects who use social media websites sometimes post
photographs of themselves possessing incriminating items, such as narcotics,

unexplained large amounts of cash, and firearms. Also, suspects in criminal

|
|
|
2
|
Case 2:19-mj-01369-WED Filed 02/20/20 Page 3 of 28 Document 1
investigations have been known to post statements and/or lyrics on social websites
referencing their own criminal activity.

4, Additionally, I have conducted and participated in investigations in
which information obtained from ATF’s National Integrated Ballistics Information
Network (NIBIN) program has aided investigative efforts. The NIBIN program
automates ballistics evaluations and provides actionable investigative leads in a timely
manner. To use NIBIN, firearms examiners or technicians enter cartridge casing
evidence into the Integrated Ballistic Identification System. These images are correlated
against the database. Law enforcement can search against evidence from their
jurisdiction, neighboring ones, and others across the country. NIBIN is the only
interstate automated ballistic imaging network in operation in the United States and is
available to most major population centers in the United States.

5. The facts in this affidavit come from my personal observations, my
training and experience, and information obtained from other agents and witnesses.
This affidavit is intended to show merely that there is sufficient probable cause for the
requested warrant and does not set forth all of my knowledge about this matter.

6. Based on my training, experience, and the facts as set forth in this
affidavit, there is probable cause to believe that Davonte R. Underwood (1989)
committed, is committing, and will continue to commit crimes committed in violation
of Title 18 U.S.C. 922 (g)(1) (Felon in Possession of a Firearm); crimes in violations of 21

U.S.C. §§ 841(a)(1) and 846 (conspiracy to possess with the intent to distribute and

Case 2:19-mj-01369-WED Filed 02/20/20 Page 4 of 28 Document 1
distributing a controlled substance); and crimes in violation of 18 U.S.C. 1956 (money
laundering). There is also probable cause to search the information described in
Attachment A for evidence of these crimes, as described in Attachment B. There is also
probable cause to believe that the information sought will assist law enforcement in
identifying Underwood's co-conspirators, those who act as “straw purchasers” for him,
his other sources of firearms and controlled substances, and the manner in which he
and those working with him launder the money obtained from illegal activity.
PROBABLE CAUSE

Recovery of Glock model 19 pistol bearing serial number BLHG434

7. On October 4, 2019, MPD observed a 2019 Blue Jeep Compass (IL tag FP97376)
with excessive window tint obstructing a driveway near the 5700 block of W. Silver Spring
Drive in Milwaukee. Officers attempted to conduct a traffic stop and the vehicle fled. Officers
pursued the vehicle until it crashed into a tree near 4988 N. 60th Street. Two (2) subjects fled
who were subsequently arrested and identified as Underwood (driver) and Layne (passenger). A
search of the vehicle resulted in the recovery of a number of evidentiary items including, but not
limited to, a Glock model 19 pistol bearing serial number BLHG434 (front driver floorboard
area), suspected illegal prescription pills, suspected marijuana, cellular devices and
approximately $3,462.00 in United States currency.

8. The firearm subsequently underwent forensic examination and a fingerprint for
Underwood was found on the firearm’s magazine. Underwood was charged with being a felon
in possession of this firearm, felony fleeing and Second Degree Recklessly Endangering Safety.

The case is still pending in Wisconsin state court (Milwaukee County Case 2019CF004479).

4

Case 2:19-mj-01369-WED Filed 02/20/20 Page 5of28 Document 1
9. Affiant reviewed ATF eTrace information for the above referenced Glock pistol
bearing serial number BLHG434. Affiant learned this firearm was purchased approximately
thirteen (13) days prior on September 21, 2019 at Wisconsin Firearms Training Center (FFL: 3-
39-07283) located at 12730 W. Burleigh Road in Brookfield, Wisconsin. The firearm was
purchased by Adrien L. Kelley (1990). During this purchase, Kelley was required to complete
various documents including ATF Form 4473 which is a firearm purchase record required by
federal law to be completed when a Federal Firearm Licensee (FFL) transfers a firearm to
anyone who does not possess an FFL. ATF Form 4473 documents specifically which firearm/s
were sold and to whom they were transferred. Kelley answered “tyes” to question 11(a) which
stated:

“Are you the actual transferee/buyer of the firearm(s) listed on this form?
Warming: You are not the actual transferee/buyer if you are acquiring the
firearm(s) on behalf of another person. If you are not the actual transferee/buyer,
the licensee cannot transfer the firearm(s) to you.”

10. Your affiant knows, from his training and experience that individuals who cannot
legally purchase firearms as a result of previous felony conviction/s will often recruit “straw
purchasers” to illegally obtain firearm/s on their behalf. These “straw purchases” are often
completed with the intent to conceal the true identity of the intended recipient of the firearm.
These types of transactions are commonly conducted for financial gain of the “straw purchaser”
or as the result of a relationship (familial/romantic/platonic) between the previously convicted
felon and the original purchaser. When a firearm is recovered by law enforcement, the firearm
information is generally submitted for tracing information, This tracing information can help to
identify the origin of the firearm. A common indicator of firearm straw purchasing can be
relative short timespans between the purchase of a firearm and its ultimate recovery by law

5

Case 2:19-mj-01369-WED Filed 02/20/20 Page 6 of 28 Document 1
 

enforcement. Under these circumstances, the short “time to crime” was an investigative lead into
the firearm purchasing habits of Kelley. The investigation has revealed to date that Kelley has
had a long term relationship with Underwood, has a child with him; and has been connected to
numerous illegally obtained firearms recovered from Underwood.

Recovery of Sig Sauer 9mm pistol bearing serial number 24B094793

11. Your affiant, as part of this investigation learned another firearm had been
recovered from Underwood in 2014 that linked to Kelley. Your affiant reviewed ATF eTrace
information and West Allis (WY) Police Department reports regarding the recovery of a firearm
from Underwood on September 4, 2014 in West Allis (Case 14-007844).

12. On September 4, 2014, West Allis Police Department recovered a Sig Sauer 9mm
pistol bearing serial number 248094793 during a traffic stop. The firearm was recovered from a
backpack Underwood was carrying when he was observed entering the vehicle after leaving
“The Big Picture Barbershop,” a business located in Milwaukee, Wisconsin. Also recovered
from Underwood’s backpack was approximately eight hundred fifty five dollars in United States
currency and approximately seventy four (74) grams of a green leafy substance that subsequently
tested positive for THC. The firearm was listed as stolen with Wauwatosa Police Department
case 13-002024). The possessor, Underwood, was arrested, charged and convicted for being a
felon in possession of a firearm (Milwaukee County Case 2014CF004021). Significantly, Kelley
was the driver of the vehicle. During an interview with law enforcement, Kelley stated she had
purchased the firearm secondhand and provided it to Underwood. Kelley explained she was
unaware Underwood was a previously convicted felon and prohibited from possessing firearms.
It should be noted Keliey stated she was in a relationship with Underwood and pregnant with

Underwood’s child.

Case 2:19-mj-01369-WED Filed 02/20/20 Page 7 of 28 Document 1
13. Your affiant also reviewed MPD reports (Case 16-101-0095) related to an arrest
of Underwood that occurred on April 10, 2016.

Recovery of .40 caliber Smith & Wesson SD40VE pistol bearing serial number
FWRS8389.

14. On April 10, 2016, MPD arrested Underwood pursuant to an active arrest warrant
for violation of parole related to the aforementioned 2014 felon in possession of a firearm
conviction. Officers observed Underwood exit a red in color, Volkswagen sedan bearing New
York license plate GYR-3001 which was parked in front of 6722 W. Lisbon Avenue in
Milwaukee, Wisconsin. Underwood was arrested after a brief foot pursuit. Recovered during
the search incident to arrest was a car key (red Volkswagen), a cellular device and approximately
three thousand three hundred and twenty five dollars ($3,325.00) in United States currency.
Recovered from the vehicle was a .40 caliber Smith & Wesson SD40VE pistol bearing serial
number FWR8389. The firearm had an extended magazine with twenty two (22) rounds of
unfired ammunition. Also recovered from the vehicle, among other items, were three (3) cellular
phones and approximately twenty eight and fifty five hundredths (28.55) grams of a green leafy
substance which subsequently tested positive for THC. During a subsequent interview with law
enforcement, Underwood explained he had had been in the red Volkswagen sedan, but was
unaware of any firearms or marijuana inside the vehicle. Underwood explained the recovered
United States currency was the sum of birthday gifts his son had received the night prior.
Underwood stated he was unsure if the firearm located in the vehicle belonged to Kelley.
Underwood explained Kelley had rented the red Volkswagen.

15. On the same date, MPD officers made contact with 6722 W. Lisbon Ave., Unit 1,

in Milwaukee, Wisconsin. Officers did this after finding a key recovered in the aforementioned

Case 2:19-mj-01369-WED Filed 02/20/20 Page 8 of 28 Document 1
red Volkswagen sedan unlocked the door to Unit 1 rather than Underwood’s listed address (Unit
2) with Wisconsin Probation and Parole. Officers were met by Kelley. A search of the residence
resulted in the recovery of .40 caliber ammunition, .25 caliber ammunition, indicia documents
for Underwood and a green leafy substance which later tested positive for THC. During an
interview with law enforcement, Kelley stated the recovered firearm (SN: FWR8389) with the
extended magazine belonged to her. Kelley stated she had purchased the firearm approximately
one and a half (1.5) years prior and kept the firearm in her vehicle because she knew Underwood
was a felon and could not possess firearms. Kelley explained she did not know to whom the
marijuana belonged and that Underwood did not drive the vehicle.

16. _—_‘ It should be noted the Smith & Wesson firearm bearing serial number FWR8389
had been originally purchased two hundred and twenty (220) days prior on September 3, 2015 by
Antwan Townes (1988) from Mills Fleet Farm (FFL: 3-39-15155) located at N96 W18200
County Line Road in Germantown, Wisconsin.

Recovery of Schryver S-15 pistol bearing serial number S00180,
Magnum Research Desert Eagle bearing serial namber $B100588 and Kahr CW9
pistol bearing serial number E10547,

17, On January 1, 2019, MPD arrested Underwood at 3155 N. 78" Street in
Milwaukee, Wisconsin. Underwood was wanted in regards to an Armed Robbery and First
Degree Reckless Injury investigation. Officers also encountered Kelley and Joshua J. Speed
(1989) inside the residence. Recovered from the residence were items of evidentiary value
including, but not limited to, three (3) firearms, ammunition, three (3) cellular phones and green
leafy substances that tested positive for THC. It should also be noted multiple empty containers
containing green leafy residue were located and the bathroom toilet bowl contained green leafy
residue. During an interview with law enforcement, Underwood stated he had no knowledge of

8

Case 2:19-mj-01369-WED Filed 02/20/20 Page 9of28 Document 1
the recovered firearms. During an interview with law enforcement, Kelley stated she had two (2)
firearms which belonged to her kept in her closet and one (1) firearm in the basement that
belonged to another family member. Recovered from Kelley’s coat pockets was approximately
eleven and eighty seven hundredths (11.87) grams of marijuana. Kelley stated she has been
smoking marijuana since she was thirteen (13) years old and that she smoked marijuana multiple
times daily. The recovered firearms can be described further as 1) Schryver S-15 pistol bearing
serial number $00180, 2) Magnum Research Desert Eagle bearing serial number SB100588 and
3) Kahr CW9 pistol bearing serial number E10547

18. The recovered cell phones can be described further as 1) white iPhone, 2) black
Kyocera flip phone and 3) black iPhone. The cellular devices were entered under MPD
inventory 19000126, Items 1-3.

19. Affiant located and reviewed the publicly available portion of a Facebook account
with the vanity name “Mac Hefner Underwood” (Facebook User ID 100010906875202). Affiant
compared photographs from the aforementioned Facebook page (ID 100010906875202) with a
Wisconsin Department of Transportation (DOT) driver’s license image for Underwood dated
January 7, 2019. Affiant found the images appeared consistent and represented the same
individual.

20.  Affiant then reviewed the publicly viewable “Friends” list on Underwood’s
Facebook account. Affiant discovered Underwood is “friends” with a Facebook account that
displayed vanity name “Antwan Townes” (Facebook User ID 1091601876). Antwan Townes is
the name as the person who purchased the Smith & Wesson firearm described in paragraph
sixteen (16) above, Affiant compared photographs from the aforementioned Facebook page for

“Antwan Townes” (User ID 1091601876) with a Wisconsin Department of Transportation

9

Case 2:19-mj-01369-WED Filed 02/20/20 Page 10 of 28 Document 1
(DOT) driver’s license image for Townes, dated February 27, 2017. Affiant found the images
appeared consistent and represented the same individual.

21. During further review of Townes’ publicly viewable Facebook account (User ID
1091601876), affiant discovered references to Townes’ being a barber and links to a Facebook
page for “The Big Picture Barbershop” located at 6236 W Silver Spring Drive in Milwaukee,
Wisconsin. It should be noted this is the same barbershop referenced in Underwood’s 2014
arrest. See paragraph thirteen (13) above.

22. During further review of Underwood’s Facebook account, affiant located multiple
jinks to YouTube videos which depicted Underwood singing hip-hop style music and frequently
displaying what appears to be large amounts of United States currency. These videos spanned
numerous years and each had Underwood being the main singer and actor. Below are just a few
examples of videos viewed:

a. A video posted November 11, 2019, titled “On the Run Again” showed
Underwood singing about fleeing from the police. Underwood referenced
crashing into a tree and how the police were lucky to apprehend him because he
was driving a “Jeep.” It should be noted these statements appear consistent with
facts related to the arrest of Underwood by MPD on October 4, 2019 when
Underwood fled from MPD and ultimately crashed a Jeep vehicle inte a tree.

b. Another video published on November 3, 2018 entitled “On the Run” included
Underwood singing that he was riding around with firearms and had spent ten
thousand dollars ($10,000.00) on firearms the previous month.

c. Affiant also located a video Underwood posted directly to his Facebook account

on May 30, 2019. During review of this video, Underwood can be seen

10

Case 2:19-mj-01369-WED Filed 02/20/20 Page 11o0f28 Document 1
repeatedly handling quantities of a green leafy substance packaged in multiple
knotted plastic bags. The manner in which the substance was packaged appeared
consistent with street level sales. Also during the video, Underwood displayed
what appeared to be large amounts of United States currency in assorted
denominations including small bills. Below are two screenshots from that video.
Affiant knows Underwood has previous felony convictions for illegal possession
of THC (Milwaukee County Case 2013CF001069) and possession with intent-
THC (Milwaukee County Case 2009CF001345). Additionally, affiant is aware
the aforementioned arrests of Underwood on September 4, 2014, April 10, 2016,
and October 4, 2019 each included the recovery of green leafy substances that
subsequently tested positive for THC and large amounts of United States

currency.

,
ei
a
rd
a

 
23. A22. Your affiant is aware through training and experience that those engaged
in the illegal sale and distribution of narcotics and/or firearms need to conceal the proceeds their
illegally obtained money through money laundering. Common practices for money laundering
include businesses that are cash intensive and can easily explain a disproportionate amount of its
income through large cash deposits, such as barbershops.

24. Based upon affiant’s investigation, training and experience, affiant believes
probable cause exists to believe that Underwood, Kelley and other co-conspirators committed
violations of Title 18, United States Code, Sections 922(a)(6) (lying and buying) and purchased
the aforementioned Glock firearm bearing serial number BLHG434 on September 21, 2019 for
Underwood. Affiant is aware that those who engage is the straw purchase of firearms typically
do so in order to conceal the true identity of the intended recipient of the firearm. This technique
is commonly utilized by previously convicted felons who wish to obtain a firearm but cannot
legally do so as a result of a previous felony conviction or convictions.

25.  Affiant believes additional information relevant to the investigation
involving violations of Title 18, U.S.C. 922(a)(6) (lying and buying), Title 18 U.S.C.
922(¢)(1) (Felon in Possession of a Firearm), Title 21 U.S.C. 841(a)(1) and 846 (conspiracy
to possess with the intent to distribute and distributing a controlled substance) and Title

18 U.S.C. 1956 (money laundering) is housed within the Facebook account of Davonte

Underwood.

12

Case 2:19-mj-01369-WED Filed 02/20/20 Page 13 of 28 Document 1
FACEBOOK INFORMATION

26. Facebook owns and operates a free-access social networking website of
the same name that can be accessed at http:/ / www.facebook.com. Facebook allows its
users to establish accounts with Facebook, and users can then use their accounts to
share written news, photographs, videos, and other information with other Facebook
users, and sometimes with the general public.

27. Facebook asks users to provide basic contact and personal identifying
information to Facebook, either during the registration process or thereafter. This
information may include the user’s full name, birth date, gender, contact e-mail
addresses, Facebook passwords, Facebook security questions and answers (for
password retrieval), physical address (including city, state, and zip code), telephone
numbers, screen names, websites, and other personal identifiers. Facebook also assigns
a user identification number to each account.

28. Facebook users may join one or more groups or networks to connect and
interact with other users who are members of the same group or network. Facebook
assigns a group identification number to each group. A Facebook user can also connect
directly with individual Facebook users by sending each user a “Friend Request.” If the
recipient of a “Friend Request” accepts the request, then the two users will become
“Friends” for purposes of Facebook and can exchange communications or view

information about each other. Each Facebook user’s account includes a list of that

13

Case 2:19-mj-01369-WED Filed 02/20/20 Page 14 of 28 Document 1
user’s “Friends” and a “News Feed,” which highlights information about the user’s
“Friends,” such as profile changes, upcoming events, and birthdays.

29. Facebook users can select different levels of privacy for the
communications and information associated with their Facebook accounts. By
adjusting these privacy settings, a Facebook user can make information available only
to himself or herself, to particular Facebook users, or to anyone with access to the
Internet, including people who are not Facebook users. A Facebook user can also create
“lists” of Facebook friends to facilitate the application of these privacy settings.
Facebook accounts also include other account settings that users can adjust to control,
for example, the types of notifications they receive from Facebook.

30. | Facebook users can create profiles that include photographs, lists of
personal interests, and other information. Facebook users can also post “status”
updates about their whereabouts and actions, as well as links to videos, photographs,
articles, and other items available elsewhere on the Internet. Facebook users can also
post information about upcoming “events,” such as social occasions, by listing the
event's time, location, host, and guest list. In addition, Facebook users can “check in” to
particular locations or add their geographic locations to their Facebook posts, thereby
revealing their geographic locations at particular dates and times. A particular user’s
profile page also includes a “Wall,” which is a space where the user and his or her
“Friends” can post messages, attachments, and links that will typically be visible to

anyone who can view the user's profile.
14

Case 2:19-mj-01369-WED Filed 02/20/20 Page 15 of 28 Document 1
31. Facebook allows users to upload photos and videos, which may include
any metadata such as location that the user transmitted when s/he uploaded the photo
or video. It also provides users the ability to “tag” (i.e., label) other Facebook users ina
photo or video. When a user is tagged in a photo or video, he or she receives a
notification of the tag and a link to see the photo or video. For Facebook's purposes, the
photos and videos associated with a user’s account will include all photos and videos
uploaded by that user that have not been deleted, as well as all photos and videos
uploaded by any user that have that user tagged in them.

32. Facebook users can exchange private messages on Facebook with other
users. These messages, which are similar to e-mail messages, are sent to the recipient's
“Inbox” on Facebook, which also stores copies of messages sent by the recipient, as well
as other information. Facebook users can also post comments on the Facebook profiles
of other users or on their own profiles; such comments are typically associated with a
specific posting or item on the profile. In addition, Facebook has a Chat feature that
allows users to send and receive instant messages through Facebook. These chat
communications are stored in the chat history for the account. Facebook also has a
Video Calling feature, and although Facebook does not record the calls themselves, it
does keep records of the date of each call.

33. If a Facebook user does not want to interact with another user on

Facebook, the first user can “block” the second user from seeing his or her account.

15

Case 2:19-mj-01369-WED Filed 02/20/20 Page 16 of 28 Document 1
34. Facebook has a “like” feature that allows users to give positive feedback
or connect to particular pages. Facebook users can “like” Facebook posts or updates, as
well as webpages or content on third-party (i.e., non-Facebook) websites. Facebook
users can also become “fans” of particular Facebook pages.

35. Facebook has a search function that enables its users to search Facebook
for keywords, usernames, or pages, among other things.

36. Each Facebook account has an activity log, which is a list of the user’s
posts and other Facebook activities from the inception of the account to the present.
The activity log includes stories and photos that the user has been tagged in, as well as
connections made through the account, such as “liking” a Facebook page or adding
someone as a friend. The activity log is visible to the user but cannot be viewed by
people who visit the user’s Facebook page.

37. Facebook Notes is a blogging feature available to Facebook users, and it
enables users to write and post notes or personal web logs (“blogs”), or to import their
blogs from other services, such as Xanga, LiveJournal, and Blogger.

38. The Facebook Gifts feature allows users to send virtual “gifts” to their
friends that appear as icons on the recipient's profile page. Gifts cost money to
purchase, and a personalized message can be attached to each gift. Facebook users can
also send each other “pokes,” which are free and simply result in a notification to the

recipient that he or she has been “ poked” by the sender.

16

Case 2:19-mj-01369-WED Filed 02/20/20 Page 17 of 28 Document 1
 

39. Facebook also has a Marketplace feature, which allows users to post free

classified ads. Users can post items for sale, housing, jobs, and other items on the
Marketplace.

40. In addition to the applications described above, Facebook also provides its
users with access to thousands of other applications (“apps”) on the Facebook platform.
When a Facebook user accesses or uses one of these applications, an update about that
the user’s access or use of that application may appear on the user’s profile page.

41. Some Facebook pages are affiliated with groups of users, rather than one
individual user. Membership in the group is monitored and regulated by the
administrator or head of the group, who can invite new members and reject or accept
requests by users to enter. Facebook can identify all users who are currently registered
to a particular group and can identify the administrator and/or creator of the group.
Facebook uses the term “Group Contact Info” to describe the contact information for
the group’s creator and/or administrator, as well as a PDF of the current status of the
group profile page.

42. Facebook uses the term “Neoprint” to describe an expanded view of a
given user profile. The “Neoprint” for a given user can include the following
information from the user’s profile: profile contact information; News Feed
information; status updates; links to videos, photographs, articles, and other items;
Notes; Wall postings; friend lists, including the friends’ Facebook user identification

numbers; groups and networks of which the user is a member, including the groups’
17

Case 2:19-mj-01369-WED Filed 02/20/20 Page 18 of 28 Document 1
Facebook group identification numbers; future and past event postings; rejected
“Friend” requests; comments; gifts; pokes; tags; and information about the user’s access
and use of Facebook applications.

43. Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP
address. These logs may contain information about the actions taken by the user ID or
IP address on Facebook, including information about the type of action, the date and
time of the action, and the user ID and IP address associated with the action. For
example, if a user views a Facebook profile, that user’s IP log would reflect the fact that
the user viewed the profile, and would show when and from what IP address the user
did so.

44. Social networking providers like Facebook typically retain additional
information about their users’ accounts, such as information about the length of service
(including start date), the types of service utilized, and the means and source of any
payments associated with the service (including any credit card or bank account
number). In some cases, Facebook users may communicate directly with Facebook
about issues relating to their accounts, such as technical problems, billing inquiries, or
complaints from other users. Social networking providers like Facebook typically retain
records about such communications, including records of contacts between the user and
the provider’s support services, as well as records of any actions taken by the provider

or user as a result of the communications.

18

Case 2:19-mj-01369-WED Filed 02/20/20 Page 19 of 28 Document 1
45. As explained herein, information stored in connection with a Facebook
account may provide crucial evidence of the “who, what, why, when, where, and how”
of the criminal conduct under investigation, thus enabling the United States to establish
and prove each element or alternatively, to exclude the innocent from further suspicion.
In my training and experience, a Facebook user’s “Neoprint,” IP log, stored electronic
communications, and other data retained by Facebook, can indicate who has used or
controlled the Facebook account. This “user attribution” evidence is analogous to the
search for “indicia of occupancy” while executing a search warrant at a residence. For
example, profile contact information, private messaging logs, status updates, and
tagged photos (and the data associated with the foregoing, such as date and time) may
be evidence of who used or controlled the Facebook account at a relevant time. Further,
Facebook account activity can show how and when the account was accessed or used.
For example, as described herein, Facebook logs the Internet Protocol (IP) addresses
from which users access their accounts along with the time and date. By determining
the physical location associated with the logged IP addresses, investigators can
understand the chronological and geographic context of the account access and use
relating to the crime under investigation. Such information allows investigators to
understand the geographic and chronological context of Facebook access, use, and
events relating to the crime under investigation. Additionally, Facebook builds geo-
location into some of its services. Geo-location allows, for example, users to “tag” their

location in posts and Facebook “friends” to locate each other. This geographic and
19

Case 2:19-mj-01369-WED Filed 02/20/20 Page 20 of 28 Document 1
timeline information may tend to either inculpate or exculpate the Facebook account
owner. Last, Facebook account activity may provide relevant insight into the Facebook
account owner’s state of mind as it relates to the offense under investigation. For
example, information on the Facebook account may indicate the owner's motive and
intent to commit a crime (e.g., information indicating a plan to commit a crime), or
consciousness of guilt (e.g., deleting account information in an effort to conceal
evidence from law enforcement).

46. Therefore, the computers of Facebook are likely to contain all the material
described above, including stored electronic communications and information
concerning subscribers and their use of Facebook, such as account access information,
transaction information, and other account information.

47. | know based on my training and experience that those involved in the
illegal sale of firearms, drug distribution and/or money laundering use Facebook to
show cash, vehicles, clothing, jewelry and other material goods they obtained as a result
of their criminal conduct. I also know that such criminals will use Facebook to describe
their illegal activity to their friends so as to gain status and recognition.

INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

48. anticipate executing this warrant under the Electronic Communications
Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1){A), by using
the warrant to require Facebook to disclose to the government copies of the records and

other information (including the content of communications) particularly described in
20

Case 2:19-mj-01369-WED Filed 02/20/20 Page 21 of 28 Document 1
Section I of Attachment B. Upon receipt of the information described in Section I of
Attachment B, government-authorized persons will review that information to locate
the items described in Section II of Attachment B.
CONCLUSION

49, _ Based on the forgoing, I request that the Court issue the proposed search
warrant and I submit that this Affidavit supports probably cause for a search warrant
authorizing the search of the Mac Hefner Underwood Facebook account (Facebook User
ID 100010906875202). Facebook account described in Attachment A for the items of
evidence described in Attachment B.

50. This Court has jurisdiction to issue the requested warrant because it is “a
court of competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a),
(b)(1)(A) & (c)(1)(A). Specifically, the Court of the Eastern District of Wisconsin is a
district court of the United States that has jurisdiction over the offense(s) being
investigated, 18 U.S.C. § 2711(3)(A)(i).} Pursuant to 18 U.S.C. § 2703(g), the presence of

a law enforcement officer is not required for the service or execution of this warrant.

21

Case 2:19-mj-01369-WED Filed 02/20/20 Page 22 of 28 Document 1
ATTACHMENT A
Property to Be Searched

This warrant applies to information between August 1, 2014 and Present Date,
associated with the Facebook user ID “Mac Hefner Underwood” - ID #
100010906875202” that is stored at premises owned, maintained, controlled, or operated

by Facebook, a company headquartered in Menlo Park, California.

Case 2:19-mj-01369-WED Filed 02/20/20 Page 23 of 28 Document 1
ATTACHMENT B

Particular Things to be Seized
I. Information to be disclosed by Facebook
To the extent that the information described in Attachment A is within the possession,
custody, or control of Facebook, including any messages, records, files, logs, or
information that have been deleted but are still available to Facebook, or have been
preserved pursuant to a request made under 18 U.S.C. § 2703(f}, Facebook is required to
disclose the following information to the government for each user ID listed in
Attachment A:

a. All contact and personal identifying information, including: full name,
user identification number, birth date, gender, contact e-mail addresses,
Facebook passwords, Facebook security questions and answers, physical
address (including city, state, and zip code), telephone numbers, screen
names, websites, and other personal identifiers.

b. All activity logs for the account and ail other documents showing the
user's posts and other Facebook activities;

c. All photos and/or videos uploaded by that user ID and all photos and/or
videos uploaded by any user that have that user tagged in them including
Exchangeable Image File (“EXIF”) data and any other metadata associated
with those photos and videos;

d. All profile information; News Feed information; status updates; links to

videos, photographs, articles, and other items; Notes; Wall postings;

Case 2:19-mj-01369-WED Filed 02/20/20 Page 24 of 28 Document 1
friend lists, including the friends’ Facebook user identification numbers;
groups and networks of which the user is a member, including the
groups’ Facebook group identification numbers; future and past event
postings; rejected ’Friend” requests; comments, gifts; pokes; tags; and
information about the user’s access and use of Facebook applications;

e. All other records of communications and messages made or received by
the user, including all private messages, chat history, video calling history,
and pending “Friend” requests;

f. All “check ins” and other location information;

g. All IP logs, including all records of the IP addresses that logged into the
account;

h. All records of the account's usage of the “Like” feature, including all

Facebook posts and all non-Facebook webpages and content that the user

has “liked”;

i. All information about the Facebook pages that the account is or was a
“fan” of;

j. All past and present lists of friends created by the account;

k. All records of Facebook searches performed by the account;

1. All information about the user’s access and use of Facebook Marketplace;

m. The types of service utilized by the user;

Case 2:19-mj-01369-WED Filed 02/20/20 Page 25 of 28 Document 1
n. The length of service (including start date) and the means and source of
any payments associated with the service (including any credit card or
bank account number);
oO. All privacy settings and other account settings, including privacy settings
for individual Facebook posts and activities, and all records showing
which Facebook users have been blocked by the account;
Pp: All records pertaining to communications between Facebook and any
person regarding the user or the user’s Facebook account, including
contacts with support services and records of actions taken.
Facebook is hereby ordered to disclose the above information to the government within
14 DAYS of service of this warrant.
Ii. Information to be seized by the government
All information described above in Section I that constitutes fruits, evidence and
instrumentalities of violations of Title 18 U.S.C. 922(g)(1) (Felon in Possession of a
Firearm),; crimes in violations of 21 U.S.C. §§ 841(a)(1) and 846 (conspiracy to possess
with the intent to distribute and distributing a controlled substance); and crimes in
violation of 18 U.S.C. 1956 (money laundering) since August 1, 2014 for each user ID
identified on Attachment A, information pertaining to the following matters:
(a) The relevant offense conduct, any preparatory steps taken in furtherance
of the scheme, communications between Davonte Underwood and others

related to the relevant offense conduct;

Case 2:19-mj-01369-WED Filed 02/20/20 Page 26 of 28 Document 1
(b) Information pertaining to the following matters including any messages,

photographs, videos, memes, status updates, comments, and other

postings related to:

a.

b.

e.

f.

Interstate travel;

Recruitment of straw purchasers;

locations of properties, jewelry, and items purchased from illegal
activity;

Adrien Kelley

Antwan Townes

Drug stash houses

(c) Evidence indicating how and when the Facebook account was accessed or

used, to determine the chronological and geographic context of account

access, use, and events relating to the crime under investigation and to the

Facebook account owner;

(d) Evidence indicating the Facebook account owner’s state of mind as it

relates to the crime under investigation;

(e) The identity of the person(s) who created or used the user ID, including

records that help reveal the whereabouts of such person(s).

(f) The identity of the person(s) who communicated with the user ID about

matters relating to relevant offense conduct of the crime under

investigation, including records that help reveal their whereabouts.

Case 2:19-mj-01369-WED Filed 02/20/20 Page 27 of 28 Document 1
CERTIFICATE OF AUTHENTICITY OF DOMESTIC BUSINESS
RECORDS PURSUANT TO FEDERAL RULE OF EVIDENCE 902(11)

L, _, attest, under penalties of perjury under
the laws of the United States of America pursuant to 28 U.S.C. § 1746, that the
information contained in this declaration is true and correct. Iam employed by
Facebook, and my official title is . lama custodian of
records for Facebook. I state that each of the records attached hereto is the original
record or a true duplicate of the original record in the custody of Facebook, and that I
am the custodian of the attached records consisting of
(pages/CDs/kilobytes). I further state that:

a. ali records attached to this certificate were made at or near the time of the
occurrence of the matter set forth, by, or from information transmitted by, a person with
knowledge of those matters;

b. such records were kept in the ordinary course of a regularly conducted business
activity of Facebook; and

c. such records were made by Facebook as a regular practice.
I further state that this certification is intended to satisfy Rule 902(11) of the

Federal Rules of Evidence.

 

Date Signature

Case 2:19-mj-01369-WED Filed 02/20/20 Page 28 of 28 Document 1
